 



Exhibit 10.20
SIXTH AMENDMENT TO THE CREDIT AGREEMENT
SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
          THIS SIXTH AMENDMENT (this “Amendment”) is made as of the 15th day of
March, 2006 to the Loan and Security Agreement dated as of June 30, 2003 (as
amended or otherwise modified from time to time, the “Loan Agreement”; unless
otherwise defined herein, capitalized terms used herein shall have the meanings
ascribed to them in the Loan Agreement) by and among Wells-Gardner Electronics
Corporation, an Illinois corporation (“WGE”), American Gaming & Electronics,
Inc., a Nevada corporation (“AGE”) and LaSalle Bank National Association, a
national banking association (“Lender”).
          WHEREAS, Borrowers have requested that Lender amend the Loan Agreement
in certain respects;
          WHEREAS, Lender has agreed to amend the Loan Agreement on the terms,
and subject to the conditions set forth below;
          NOW, THEREFORE, in consideration of the foregoing, and the mutual
covenants herein contained, and such other consideration as the parties mutually
agree, the parties hereto agree as follows:
          1. Amendments. Subject to the satisfaction of the terms and conditions
contained herein, Borrowers and Lender agree to amend the Loan Agreement as
follows:
          (a) Section 1 of the Loan Agreement is hereby amended to add the
following definitions in alphabetical order:
“Finished Goods Inventory with No Sales Forecast” shall mean the Inventory as
set forth on a spreadsheet delivered to, and approved by, Lender prior to the
Sixth Amendment Effective Date.
“Sixth Amendment Effective Date” shall mean March 15, 2006.
          (b) The definition of “EBITDA” set forth in Section 1 of the Loan
Agreement is hereby amended and restated in its entirety, as follows:
“EBITDA” shall mean, with respect to any period, Borrowers’ and their
Subsidiaries’ net income after taxes for such period (excluding any after-tax
gains or losses on the sale of assets (other than the sale of Inventory in the
ordinary course of business) and excluding other after-tax extraordinary gains
or losses) plus interest expense, income tax expense, depreciation and
amortization for such period, plus or minus any other non-cash charges or gains
which have been subtracted or added in calculating net income after taxes for
such period, plus to the

 



--------------------------------------------------------------------------------



 



extent arising during the period of calculation, a charge not to exceed $50,000
for the amendment fee paid on the Fifth Amendment Effective Date, plus to the
extent arising in such period of calculation, a charge equal to legal fees paid
in connection with the execution of the Fifth Amendment, plus to the extent
arising in such period of calculation, a charge equal to fees incurred in
connection with any audit in excess of one audit undertaken during the period
from July 1, 2005 through the day immediately preceding the Sixth Amendment
Effective Date under Section 12(d), plus to the extent arising in such period of
calculation, a charge equal to investment banking and consulting fees incurred
prior to December 31, 2006, plus a charge equal to the aggregate amount of
losses resulting from the sale of Finished Goods Inventory with No Sales
Forecast during such period of calculation, plus to the extent arising during
the period of calculation, a charge not to exceed $25,000 for the amendment fee
paid on the Sixth Amendment Effective Date, all on a consolidated basis.
          (c) The last sentence of Subsection 12(d) of the Loan Agreement is
hereby amended and restated in its entirety, as follows:
Borrowers shall pay to Lender all customary fees and all costs and out-of-pocket
expenses incurred by Lender in the exercise of its rights hereunder, and all of
such fees, costs and expenses shall constitute Liabilities hereunder, shall be
payable on demand and, until paid, shall bear interest at the highest rate then
applicable to Loans hereunder; provided, that if no Event of Default has
occurred or is continuing, Borrowers shall not be obligated to Lender in respect
to such fees, costs and expenses for more than one (1) audit or inspection in
any calendar quarter.
          (d) Subsection 14(a) of the Loan Agreement is hereby amended and
restated in its entirety as follows:
          (a) Tangible Net Worth.
     Borrowers’ Tangible Net Worth shall not at any time be less than the
Minimum Tangible Net Worth; “Minimum Tangible Net Worth” being defined for
purposes of this subsection as Eight Million Five Hundred Thousand and No/100
Dollars ($8,500,000) as of March 31, 2006, and as of the last day of each
calendar month thereafter; and “Tangible Net Worth” being defined for purposes
of this Agreement as Borrowers’ shareholders’ equity (including retained
earnings) less the book value of all intangible assets as determined solely by
Lender on a consistent basis plus the amount of any LIFO reserve plus the amount
of any debt subordinated to Lender, plus to the extent added back to the
calculation of EBITDA for such period, a charge equal to investment banking and
consulting fees incurred prior to December 31, 2006, plus to the extent added
back to the calculation of EBITDA for such

-2-



--------------------------------------------------------------------------------



 



period, a charge equal to the aggregate amount of losses resulting from the sale
of Finished Goods Inventory with No Sales Forecast for such period, all as
determined under generally accepted accounting principles applied on a basis
consistent with the financial statement dated December 31, 2002 except as set
forth herein;
          (e) Subsection 14.(b) of the Loan Agreement is hereby amended and
restated in its entirety as follows:
          (b) Leverage.
          Borrowers shall not permit, as of the last day of each calendar
quarter, the ratio of their consolidated total liabilities as of the date of
calculation, to Tangible Net Worth as of the date of calculation to be greater
than 3.0:1.0.
          (f) Subsection 14(c) of the Loan Agreement is hereby amended and
restated in its entirety as follows:
          (c) Intentionally Omitted.
          (g) Subsection 14(e) of the Loan Agreement is hereby amended and
restated in its entirety as follows:
          (e) EBITDA.
     Borrowers shall not permit EBITDA to be less than the amounts set forth
below for each of the periods ending on the corresponding dates:

          Date   Amount
6-month period ending on June 30, 2006
    ($290,000 )
9-month period ending on September 30, 2006
    ($56,000 )
12-month period ending on December 31, 2006
  $ 534,000  
12-month period ending on March 31, 2007
  $ 820,000  
12-month period ending on June 30, 2007
  $ 780,000  

          2. Representations and Warranties of Borrowers. Each Borrower
represents and warrants that, as of the date hereof:
          (a) Each Borrower has the right and power and is duly authorized to
enter into this Amendment and all other agreements executed in connection
herewith;

-3-



--------------------------------------------------------------------------------



 



          (b) The execution, delivery and performance by Borrowers of this
Amendment and the other agreements to which each Borrower is a party (i) have
been duly authorized by all necessary action on its part; (ii) do not and will
not, by the lapse of time, giving of notice or otherwise, violate the provisions
of the terms of its Certificate of Incorporation or By-Laws, or of any mortgage,
indenture, security agreement, contract, undertaking or other agreement to which
a Borrower is a party, or which purports to be binding on a Borrower or any of
its properties; (iii) do not and will not, by lapse of time, the giving of
notice or otherwise, contravene any governmental restriction to which a Borrower
or any of its properties may be subject; and (iv) do not and will not, except as
contemplated in the Loan Agreement, result in the imposition of any lien,
charge, security interest or encumbrance upon any of a Borrower’s properties
under any indenture, mortgage, deed of trust, loan or credit agreement or other
agreement or instrument to which a Borrower is a party or which purports to be
binding on a Borrower or any of its properties;
          (c) No consent, license, registration or approval of any governmental
authority bureau or agency is required in connection with the execution,
delivery, performance, validity or enforceability of this Amendment and the
other agreements executed by Borrowers in connection herewith; and
          (d) This Amendment and the other agreements executed by each Borrower
in connection herewith have been duly executed and delivered by Borrowers and
are enforceable against Borrowers in accordance with their terms.
          (e) No Event of Default exists under the Loan Agreement.
          3. Conditions to Effectiveness of this Amendment. The effectiveness of
the terms and provisions of this Amendment shall be subject to (i) the execution
and delivery by Borrowers and Lender of this Amendment and (ii) payment by
Borrowers of a $25,000 amendment fee to be automatically deducted by Lender.
          4. Availability Reserve. In order to induce Lender to enter this
Amendment, each Borrower hereby acknowledges that as of the date hereof, Lender
shall establish and maintain a permanent reserve against the Revolving Loan
Limit in an amount equal to $300,000 and increasing by $50,000 on first Business
Day of each week thereafter until the amount of such permanent reserve equals
$500,000.
          5. Costs and Expenses. Each Borrower agrees to pay all reasonable
legal fees and other expenses, whether for in-house or outside counsel, incurred
by Lender in connection with this Amendment and the transactions contemplated
hereby.
          6. Loan Agreement Remains in Force. Except as specifically waived and
amended hereby, all of the terms and conditions of the Loan Agreement shall
remain in full force and effect and this Amendment shall not be a waiver of any
rights or remedies which Lender has provided for in the Loan Agreement and all
such terms and conditions are herewith ratified, adopted, approved and accepted.

-4-



--------------------------------------------------------------------------------



 



          7. Release.
          (a) In consideration of the agreements of Lender contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each Borrower, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Lender, and its successors
and assigns, and their present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents, consultants and other representatives (Lender and all such
other Persons being hereinafter referred to collectively as the “Releases” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which
each Borrower or any of its successors, assigns, or other legal representatives
may now or hereafter own, hold, have or claim to have against the Releasees or
any of them for, upon, or by reason of any circumstance, action, cause or thing
whatsoever which arose or was taken or omitted to be taken at any time on or
prior to the day and date of this Amendment, including, without limitation, for
or on account of, or in relation to, or in any way in connection with any of the
Loan Agreement, or any of the Other Agreements or transactions thereunder or
related thereto.
          (b) Each Borrower understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.
          (c) Each Borrower agrees that no fact, event, circumstance, evidence
or transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.
          8. No Novation. This Amendment and all other agreements executed by
either Borrower on the date hereof are not intended to nor shall be construed to
create a novation or accord and satisfaction, and shall only be a modification
and extension of the existing Liabilities of either Borrower to Lender.
          9. Entire Agreement. This Amendment comprises the entire agreement
relating to the subject matter it covers and supersedes any and all prior
written or oral agreements between Lender and Borrowers relating thereto.
          10. Severability. Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
          11. Amendment. No amendment hereto shall be valid unless contained in
a writing duly executed by the party or parties to be bound by it.

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their proper and duly authorized officers as of the day and
year first set forth above.

                  WELLS-GARDNER ELECTRONICS CORPORATION,
as a Borrower    
 
           
 
  By        
 
           
 
  Its        
 
           
 
                AMERICAN GAMING & ELECTRONICS, INC.,
as a Borrower    
 
           
 
  By        
 
           
 
  Its        
 
           
 
                LASALLE BANK NATIONAL ASSOCIATION,
as Lender    
 
           
 
  By        
 
           
 
  Its        
 
           

-6-